 
 
I
110th CONGRESS 1st Session 
S. 2400 
IN THE HOUSE OF REPRESENTATIVES 

December 17, 2007
Referred to the Committee on Armed Services

AN ACT 
To amend title 37, United States Code, to require the Secretary of Defense to continue to pay to a member of the Armed Forces who is retired or separated from the Armed Forces due to a combat-related injury certain bonuses that the member was entitled to before the retirement or separation and would continue to be entitled to if the member was not retired or separated, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Wounded Warrior Bonus Equity Act. 
2.Continuation of certain bonus payments to members of the Armed Forces retired or separated due to a combat-related injury 
(a)Payment required 
(1)In generalChapter 17 of title 37, United States Code, is amended by inserting after section 903 the following new section: 
 
904.Continued payment of bonuses to members retired or separated due to combat-related injuries 
(a)Payment requiredIn the case of a member of the armed forces who is retired or separated for disability under chapter 61 of title 10, due to a combat-related injury, the Secretary of Defense shall require the continued payment to the member of any bonus described in subsection (b) that the member— 
(1)was entitled to immediately before the retirement or separation of the member; and 
(2)would continue to be entitled to if the member was not retired or separated. 
(b)Covered bonusesThe bonuses referred to in subsection (a) are the following (numbers refer to the corresponding section in chapter 5 of this title): 
(1)301b. Special pay for aviation career officers extending period of active duty. 
(2)301d. Multiyear retention bonus for medical officers of the armed forces. 
(3)301e. Multiyear retention bonus for dental officers of the armed forces. 
(4)302d. Accession bonus for registered nurses. 
(5)302h. Accession bonus for dental officers. 
(6)302j. Accession bonus for pharmacy officers. 
(7)302k. Accession bonus for medical officers in critically short wartime specialties. 
(8)302l. Accession bonus for dental specialist officers in critically short wartime specialties. 
(9)308. Reenlistment bonus. 
(10)308b. Reenlistment bonus for members of the Selected Reserve. 
(11)308c. Bonus for affiliation or enlistment in the Selected Reserve. 
(12)308g. Bonus for enlistment in elements of the Ready Reserve other than the Selected Reserve. 
(13)308h. Bonus for reenlistment, or voluntary extension of enlistment in elements of the Ready Reserve other than the Selected Reserve. 
(14)308i. Prior service enlistment bonus. 
(15)308j. Affiliation bonus for officers in the Selected Reserve. 
(16)309. Enlistment bonus. 
(17)312. Special pay for nuclear-qualified officers extending period of active duty. 
(18)312b. Nuclear career accession bonus. 
(19)312c. Nuclear career annual incentive bonus. 
(20)315. Engineering and scientific career continuation pay. 
(21)316. Bonus for members with foreign language proficiency. 
(22)317. Special pay for officers in critical acquisition positions extending period of active duty. 
(23)318. Special pay for special warfare officers extending period of active duty. 
(24)319. Surface warfare officer continuation pay. 
(25)321. Judge advocate continuation pay. 
(26)322. 15-year career status bonus for members entering service on or after August 1, 1986. 
(27)323. Retention incentives for members qualified in critical military skills or assigned to high priority units. 
(28)324. Accession bonus for new officers in critical skills. 
(29)326. Incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(30)327. Incentive bonus for transfer between armed forces. 
(31)329. Incentive bonus for retired members and reserve component members volunteering for high-demand, low-density assignments. 
(32)330. Accession bonus for officer candidates. 
(c)Time for paymentA bonus required to be paid to a member under this section shall be paid to the member in a lump sum not later than 90 days after the date of the retirement or separation of the member, notwithstanding any terms to the contrary in the agreement under which the bonus was originally authorized. 
(d)Combat-related injury definedIn this section, the term combat-related injury means an injury— 
(1)for which the member was awarded the Purple Heart; or 
(2)that was incurred (as determined under criteria prescribed by the Secretary of Defense)— 
(A)as a direct result of armed conflict; 
(B)while engaged in hazardous service; 
(C)in the performance of duty under conditions simulating war; or 
(D)through an instrumentality of war. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 903 the following new item: 
 
 
904. Continued payment of bonuses to members retired or separated due to combat-related injuries.  . 
(b)Cessation of collection of previously paid bonusesEffective as of the date of the enactment, any collection of bonuses described in subsection (b) of section 904 of title 37, United States Code (as added by subsection (a) of this section), that were paid before the date of the enactment of this Act to members of the Armed Forces retired or separated under chapter 61 of title 10, United States Code, for a combat-related injury (as defined in subsection (d) of such section 904) shall cease. 
(c)Retroactive payment of bonuses 
(1)In generalThe Secretary of Defense shall pay to each member of the Armed Forces retired or separated under chapter 61 of title 10, United States Code, for a combat-related injury (as defined in subsection (d) of section 904 of title 37, United States Code (as so added)) during the period beginning on September 11, 2001, and ending on the date of the enactment of this Act, an amount equal to the amount of any continued payment of bonus or bonuses to which such member would have been entitled at the time of retirement or separation under applicable provisions of such section 904 if such section 904 had been in effect as of September 11, 2001. 
(2)AuditThe Secretary shall identify the former members of the Armed Forces to be paid amounts under this subsection, and shall determined the amounts to be paid such members under this subsection, through a financial audit or such other mechanisms as the Secretary considers appropriate for purposes of this subsection. 
   Passed the Senate Nancy Erickson, Secretary.   
